United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3452
                                    ___________

Leonardo Cabera De Leon,             *
                                     *
           Petitioner,               *
                                     * Petition for Review of
      v.                             * an Order of the Board
                                     * of Immigration Appeals.
Alberto Gonzales, United States      *
Attorney General,                    *    [UNPUBLISHED]
                                     *
           Respondent.               *
                                ___________

                              Submitted: June 13, 2006
                                 Filed: June 16, 2006
                                  ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Leonardo Cabera De Leon (petitioner), a native and citizen of Guatemala,
petitions for review of an order of the Board of Immigration Appeals (BIA), affirming
the decision of the immigration judge (IJ), who denied his requests for asylum and
withholding of removal.

       Because the BIA summarily affirmed without an opinion, we review the IJ’s
decision as the final agency decision, applying the substantial-evidence standard of
review. See Mamana v. Gonzales, 436 F.3d 966, 968 (8th Cir. 2006). We treat the
IJ’s credibility findings as conclusive unless contrary to what a reasonable adjudicator
would have been compelled to find, and we will reverse only if petitioner has shown,
based on the evidence, that no reasonable adjudicator could have reached the same
decision. See id.

       Upon review, we hold that the evidence reasonably supports the IJ’s adverse
credibility determination. We further agree with the IJ that the evidence fails to show
past persecution or a likelihood of future persecution on account of political opinion,
much less a likelihood of future persecution throughout Guatemala on account of
political opinion. See Mohamed v. Ashcroft, 396 F.3d 999, 1002-06 (8th Cir. 2005)
(denying petition for review where evidence suggested that attacks on petitioner’s
home were part of generalized looting and banditry, and not on account of her
membership in her social clan, and where petitioner failed to proffer evidence that she
would be persecuted on account of her clan membership throughout her homeland).
The petition for review is denied. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-